In this case the assignee of the bankrupt made application in writing to the register for an order directing the bankrupt to attend and be examined pursuant to the 20th section of the bankruptcy act. The register made the order, and in pursuance of it the bankrupt attended, and his examination was commenced and then adjourned. On the *>d-journed day, the bankrupt’s counsel moved to vacate the order, because the application for it was not made on affidavit. The register refused to vacate it, and, on the bankrupt’s request, certified.the question to THE COURT (BLATCHFORD, District Judge), which sustained the ruling of the register.